                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION


 JESSE PIERCE and MICHAEL PIERCE,              )
 on behalf of themselves and all others        )
 similarly situated,                           )
                                               )
                Plaintiffs,                    )
                                               )
 vs.                                           )            Civil Action No.: 3:13-cv-00641
                                               )
 WYNDHAM VACATION RESORTS,                     )
 INC., and WYNDHAM VACATION                    )
 OWNERSHIP, INC.,                              )
                                               )
                Defendants.                    )


                 NOTICE OF WITHDRAWAL OF WILLIAM J. ANTHONY
                         AS COUNSEL FOR DEFENDANTS


        William J. Anthony hereby gives notice, pursuant to Local Rule 83.4(f), of his

 withdrawal as counsel for Defendants Wyndham Vacation Resorts, Inc. and Wyndham Vacation

 Ownership, Inc. Mr. Anthony has joined another law firm and is no longer affiliated with

 Jackson Lewis P.C. Defendants will continue to be represented by the other Jackson Lewis P.C.

 counsel of record.

                                                   Respectfully submitted,

                                                    s/ William J. Anthony
                                                   William J. Anthony (Admitted Pro Hac Vice)
                                                   Blank Rome LLP
                                                   1271 Avenue of the Americas
                                                   New York, NY 10020
                                                   Telephone: 212-885-5000
                                                   Facsimile: 212-885-5001
                                                   Email: wanthony@blankrome.com




Case 3:13-cv-00641-DCP Document 475 Filed 01/15/21 Page 1 of 2 PageID #: 18541
                               CERTIFICATE OF SERVICE

         I hereby certify that I have this 15th day of January, 2021, electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system, which will automatically send an
 electronic notification of such filing to the following:

                             Martin D. Holmes (TN Bar No. 012122)
                             Peter F. Klett (TN Bar No. 012688)
                             M. Reid Estes, Jr. (TN Bar No. 009043)
                             Autumn L. Gentry (TN Bar No. 20766)
                             DICKINSON WRIGHT PLLC
                             424 Church Street, Suite 800
                             Nashville, TN 37219
                             Email: mdholmes@dickinsonwright.com
                                     pklett@dickinsonwright.com
                                     restes@dickinsonwright.com
                                     agentry@dickinsonwright.com

                             ATTORNEYS FOR PLAINTIFFS
                             Opt-in Plaintiffs and Collective Class


                             Colby S. Morgan, Jr. (TN Bar No. 005556)
                             Craig A. Cowart (TN Bar No. 017316)
                             JACKSON LEWIS P.C.
                             999 Shady Grove Rd., Suite 110
                             Memphis, TN 38120
                             Email: colby.morgan@jacksonlewis.com
                                    craig.cowart@jacksonlewis.com

                             D. Christopher Lauderdale (Admitted Pro Hac Vice)
                             JACKSON LEWIS P.C.
                             15 South Main Street, Suite 700
                             Greenville, SC 29601
                             Email: christopher.lauderdale@jacksonlewis.com

                             ATTORNEYS FOR DEFENDANTS


                                                   s/ William J. Anthony



 4845-4104-1231, v. 1




                                    2
Case 3:13-cv-00641-DCP Document 475 Filed 01/15/21 Page 2 of 2 PageID #: 18542
